UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2630



CHARLES A. TAYLOR,

                                                          Petitioner,

          versus

W. A. BENNETT COAL COMPANY; OLD REPUBLIC IN-
SURANCE COMPANY; DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-0172-BLA)


Submitted:   March 19, 1996                 Decided:   March 28, 1996

Before HALL, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Taylor, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, ARTER & HADDEN, Washington, D.C.; Christian P.
Barber, Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude Taylor seeks review of the Benefits Review Board's

decision and order affirming the administrative law judge's denial

of black lung benefits pursuant to U.S.C.A. §§ 901-945 (West 1986

& Supp. 1995). Our review of the record discloses that the Board's

decision is based upon substantial evidence and that this appeal is
without merit. Accordingly, we affirm the Board's decision. Taylor
v. W. A. Bennett Coal Co., No. 94-0172-BLA (B.R.B. July 31, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2